IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


T.S.,                                  : No. 41 WAL 2019
                                       :
                     Respondent        :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
              v.                       :
                                       :
                                       :
J.F., A/K/A J.S.,                      :
                                       :
                     Petitioner        :

T.S.                                   : No. 42 WAL 2019
                                       :
                     Respondent        :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
              v.                       :
                                       :
                                       :
J.F., N/K/A J.S.,                      :
                                       :
                     Petitioner        :

R.F.-S.                                : No. 43 WAL 2019
                                       :
                                       :
              v.                       : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
                                       :
T.S.                                   :
                                       :
                                       :
PETITION OF: J.S., MOTHER OF R.F.-S.   :


                                   ORDER



PER CURIAM
      AND NOW, this 22nd day of March, 2019, the Petition for Allowance of Appeal and

the Application for Stay are DENIED.




                 [41 WAL 2019, 42 WAL 2019 and 43 WAL 2019] - 2